Citation Nr: 0218016	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  95-00 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hemorrhoids.

2.  Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  This case has since been 
transferred to the Portland, Oregon VARO.

The veteran's appeal also initially included a claim of 
entitlement to service connection for bilateral hearing 
loss, but this claim was subsequently granted in a January 
1997 rating decision.  Also, the veteran initiated an 
appeal as to the reduction in the evaluation for his 
service-connected epilepsy and was issued a Statement of 
the Case on this issue in January 2000.  However, he never 
responded with additional argument on this issue, and the 
Board therefore finds that the issue is not presently on 
appeal.  (The Board also notes that, in a November 2001 
rating decision, the RO increased this evaluation to 100 
percent, effective from May 2001.)

Additionally, the Board notes that the veteran was 
scheduled for RO hearings in January 1995 and June 2001, 
but he canceled both hearings.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision 
on the veteran's claims has been obtained by the RO, and 
the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's hemorrhoids are productive of occasional 
bleeding, with no evidence of anemia or fissures.

3.  There is no competent medical evidence of a current 
skin rash.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).

2.  A skin rash was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991& Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his 
claimed disorders.  There is no indication of additional 
relevant medical evidence that has not been obtained by 
the RO to date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claims has also been met, as 
the RO informed him of the need for such evidence in a 
November 2001 Supplemental Statement of the Case.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).  This 
issuance, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains 
a specific explanation of the type of evidence necessary 
to substantiate the veteran's claims, as well as which 
portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on 
his behalf.  The specific requirements for a grant of the 
benefits sought on appeal will be discussed in further 
detail below, in conjunction with the discussion of the 
specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Entitlement to an evaluation in excess of 10 percent 
for hemorrhoids

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
in cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2002).

In this case, the RO granted service connection for 
hemorrhoids in a February 1994 rating decision on the 
basis of an in-service hemorrhoidectomy.  A zero percent 
evaluation was assigned, effective from July 1993.  The RO 
based this evaluation on an August 1993 VA examination 
showing normal rectal tone and heme-negative brown stool.

The veteran underwent a fistulotomy, with a 
hemorrhoidectomy, at a VA medical center in October 1994 
following complaints of increased pain.  No complications 
were noted.

The RO increased the veteran's evaluation for hemorrhoids 
to 10 percent, effective from July 1993, in a January 1997 
rating decision on the basis of a private treatment record 
from April 1994 showing inflamed internal hemorrhoids and 
one external hemorrhoid.  The 10 percent evaluation has 
since remained in effect and is at issue in this case.  

Following service, in August 1993, the veteran underwent a 
VA general medical examination, during which he reported 
occasionally having a diffuse rash with sweating.  The 
examiner noted the veteran's history of a reaction to 
Dilantin but indicated that there were no current skin 
problems.  A November 1998 VA evaluation was similarly 
negative for any skin rashes.  

During a March 1997 VA heart examination, the veteran 
reported occasional inflammation of his hemorrhoids but 
denied bleeding.  An examination revealed some 
hemorrhoidal tags; however, the stool was guaiac negative, 
and no fissures were noted.

In July 2001, the veteran underwent a VA heart 
examination, during which he complained of rectal bleeding 
two or three times per month and some stool streakage in 
his underpants about once or twice per week.  An anal 
examination revealed some hemorrhoidal tags, with normal 
sphincter tone.  The diagnosis was hemorrhoids.  

The RO has evaluated the veteran's hemorrhoids at the 10 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2002).  Under this section, large and thrombotic 
hemorrhoids (external or internal), with excessive 
redundant tissue and evidencing frequent recurrences, 
warrant a 10 percent evaluation.  A 20 percent evaluation 
is in order for hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  

In this case, the veteran has complained of pain related 
to his hemorrhoids and has recently reported occasional 
bleeding and streaking as a result of this disorder.  
However, this bleeding has not been shown to be 
persistent, and there is no evidence of anemia or 
fissures.  Overall, the criteria for an initial evaluation 
in excess of 10 percent for the veteran's hemorrhoids have 
not been met, and the preponderance of the evidence is 
against his claim for that benefit.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence 
showing that his service-connected hemorrhoids have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during 
the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

III.  Entitlement to service connection for a skin rash

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002). 

During service, the veteran was treated for a skin rash on 
several occasions.  In March 1993, an examination revealed 
pustules and exudate.  The veteran also complained of a 
red rash on his body in April 1993, and, following an 
examination, he was found to have scarlet fever and a drug 
reaction.  A further record from the same month indicates 
that this allergic reaction was probably secondary to 
Dilantin.  

The Board acknowledges that the veteran was treated for a 
skin rash during service, but there is no medical evidence 
of record of a chronic skin rash subsequent to service.  
Indeed, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
several lay statements.  However, the veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to etiology.  As such, his lay contentions do 
not constitute competent medical evidence and lack 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a skin rash, 
and the claim must be denied.  Again, as the preponderance 
of the evidence is against the veteran's claim, the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002) are not applicable.


ORDER

The claim of entitlement to an initial evaluation in 
excess of 10 percent for hemorrhoids is denied.

The claim of entitlement to service connection for a skin 
rash is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

